DETAILED ACTION
In response to communication filed on 3/17/2021.
Claims 1-12 are pending.
Claims 1-12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 
Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 3/17/2021. Claims 1,11 and 12 were amended and claims 1-12 remain pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a Rx user equipment (UE)” should have the acronym defined to avoid confusion, such as “a receiving (Rx) user equipment (UE)” similar to claim 12.  Appropriate correction is required.
1 is objected to because of the following informalities:  the limitation “a Tx UE” should have the acronym defined to avoid confusion, such as “a transmitting (Tx) UE” similar to claim 11.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the limitation “a Rx UE” should have the acronym defined to avoid confusion, such as “a receiving (Rx) UE” similar to claim 12.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the limitation “a Tx UE” should have the acronym defined to avoid confusion, such as “a transmitting (Tx) UE” similar to claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US Pub. 2020/0260231)(G1 hereafter) in view of Guo et al. (US Pub. 2020/0029318)(G2 hereafter).

Regarding claims 1 and 12, G1 teaches an apparatus in a wireless communication system [refer Fig. 4; 210], comprising: 
at least one processor [refer Fig. 8; 805]; and at least one computer memory operably coupled to the at least one processor [refer Fig. 8; 810] and, when executed, causes the at least one processor to perform operations [paragraph 0027], the operations include: 

determining hybrid automatic repeat request (HARQ) feedback resources (i.e. HARQ dedicated resources)[paragraph 0064] based on identifier (ID) information (i.e. sidelink control information (SCI)) related to the Tx UE and the Rx UE in the group (the Tx UE communicates the SCI to the Rx UEs to provide resources to use and indicate various options [paragraph 0064], the resources are based upon Rx ID or SL ID [paragraph 0065]); and 
transmitting a HARQ feedback through the HARQ feedback resources [paragraph 0061].
However G1 fails to disclose determining hybrid automatic repeat request (HARQ) feedback resources based on both i) an identifier (ID) information related to the Tx UE and ii) an ID information related to the Rx UE in the group and among a plurality of HARQ feedback resources that are configured, an index of the HARQ feedback resource, through which the Rx UE transmits the HARQ feedback, depends on the ID information related to the Rx UE in the group.
G2 discloses that a UE can be requested to use a source or transmitter ID and a target or receiver ID to identify a HARQ transmission process (i.e. HARQ resources) in sidelink transmission [paragraph 0417], the receiver ID field can identify one receiver or a group of receiving UEs, depending upon whether the transmission is unicast or groupcast (i.e. ID information related to the Rx in the group)[paragraph 0419].  G2 further discloses that a receiver UE may determine the index of sidelink feedback channel (i.e. HARQ resources) for feedback HARQ-ACK/NACK for that groupcast PSSCH transmission, the receiver UE can determine the index based on the sidelink UE ID and the UE ID among receiver UEs in the receiver group of that groupcast PSSCH [paragraph 0456].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 for transmitting HARQ feedback [refer G1; 

Regarding claim 11, G1 teaches a method of operating a transmitting user equipment (UE) [refer Fig. 4; 205] in a wireless communication system [refer Fig. 4; 400], the method comprising: 
transmitting a groupcast message transmitted to UEs of a group to a Rx UE [refer Fig. 4; 210] by the Tx UE [refer Fig. 4; TxUE transmits Groupcast](a TX UE can send a groupcast to a number of Rx UEs)[paragraph 0061]; and 
receiving a hybrid automatic repeat request (HARQ) feedback [paragraph 0061] in HARQ feedback resources (i.e. HARQ dedicated resources) from the Rx UE by the Tx UE [paragraph 0064], the HARQ feedback resources are determined based on identifier (ID) information (i.e. sidelink control information (SCI)) related to the Tx UE and the Rx UE in the group (the Tx UE communicates the SCI to the Rx UEs to provide resources to use and indicate various options [paragraph 0064], the resources are based upon Rx ID or SL ID [paragraph 0065]).
However G1 fails to disclose determining hybrid automatic repeat request (HARQ) feedback resources based on both i) an identifier (ID) information related to the Tx UE and ii) an ID information related to the Rx UE in the group and among a plurality of HARQ feedback resources that are configured, an index of the HARQ feedback resource, through which the Rx UE transmits the HARQ feedback, depends on the ID information related to the Rx UE in the group.
G2 discloses that a UE can be requested to use a source or transmitter ID and a target or receiver ID to identify a HARQ transmission process (i.e. HARQ resources) in sidelink transmission [paragraph 0417], the receiver ID field can identify one receiver or a group of receiving UEs, depending upon whether the transmission is unicast or groupcast (i.e. ID information related to the Rx in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 for transmitting HARQ feedback [refer G1; paragraph 0061] to incorporate the identification of HARQ feedback resources based upon a transmitter and receiver identification as taught by G2.  One would be motivated to do so to provide a means of identifying resources for HARQ of sidelink transmissions [refer G2; Abstract].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over G1 in view of G2, as applied to claim 1, in further view of Kyocera et al. (“A Reliable Groupcast HARQ feedback scheme for NR V2X”)(K1 hereafter).

Regarding claim 2, G1 doesn’t expressly disclose that none of UEs included in the group have a PC5 radio resource control (RRC) connection with the Tx UE.  
	K1 discloses groupcast HARQ feedback in which only UEs within communication range needs to send a NACK response to the transmitting UE if the groupcast feedback is supported [refer page 2; section 2.2; Proposal 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 to incorporate groupcast feedback in which only a UE within communication range can responds to the groupcast feedback as taught by K1.  In doing so, should only the receiving UE be the only UE within communication range, it would be the only one to provide HARQ feedback when the others are out of range (i.e. not have a PC5 RRC connection with the .

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over G1 in view of G2, as applied to claim 1, in further view of Basu Mallick et al. (US Pub. 2017/0317740)(B1 hereafter).

Regarding claim 3, G1 doesn’t expressly disclose receiving a request message from the Tx UE by the Rx UE; and
transmitting a request response message to the Tx UE by the Rx UE.  
B1 discloses different discovery models [paragraph 0120] in which a UE transmits a request (i.e. connectionless information request) containing certain information about what it is interested to discover [paragraph 0122], a discoveree UE can receive the request message and respond with some information related to the request [paragraph 0123].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 to incorporate the discovery of RX UE’s in a network as taught by B1.  One would be motivated to do so to provide the use of a known techniques within a defined standard for D2D communications [refer B1; paragraph 0114].

Regarding claim 4, G1 doesn’t expressly disclose the request message includes a message address field set to a groupcast address.  
B1 discloses different discovery models [paragraph 0120] in which a UE transmits a request (i.e. connectionless information request) containing certain information about what it is interested to discover [paragraph 0122], a discoveree UE can receive the request message and respond with some information related to the request [paragraph 0123].  B1 further discloses that for D2D communication 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 to incorporate the discovery of RX UE’s in a network as taught by B1.  One would be motivated to do so to provide the use of a known techniques within a defined standard for D2D communications [refer B1; paragraph 0114].

Regarding claim 5, G1 doesn’t expressly disclose the request response message includes at least a UE ID.  
B1 discloses different discovery models [paragraph 0120] in which a UE transmits a request (i.e. connectionless information request) containing certain information about what it is interested to discover [paragraph 0122], a discoveree UE can receive the request message and respond with some information related to the request [paragraph 0123].  B1 further discloses that for ProSe direct communications, each UE has a layer 2 ID for communication in the source ID field of every frame that is sent [paragraph 0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 to incorporate the discovery of RX UE’s in a network as taught by B1.  One would be motivated to do so to provide the use of a known techniques within a defined standard for D2D communications [refer B1; paragraph 0114].

Regarding claim 6, G1 doesn’t expressly disclose the UE ID includes at least one of a source layer 2 ID, a unicast destination layer 2 ID, a groupcast destination layer 2 ID, or a broadcast layer 2 ID.  
B1 discloses different discovery models [paragraph 0120] in which a UE transmits a request (i.e. connectionless information request) containing certain information about what it is interested to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 to incorporate the discovery of RX UE’s in a network as taught by B1.  One would be motivated to do so to provide the use of a known techniques within a defined standard for D2D communications [refer B1; paragraph 0114].

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over G1 in view of G2 in further view of B1, as applied to claim 3, in further view of Phan et al. (US Pub. 2015/0146620)(P1 hereafter).

Regarding claim 7, G1 doesn’t expressly disclose the Rx UE receives a groupcast configuration information delivery message from the Tx UE.  
	P1 discloses establishing a physical D2D inter-cluster relationship for common services, such as groupcast services [paragraph 0068], which involves exchanging all possible groupcast service related discovery and include at least all relevant groupcast service IDs and/or user group IDS [paragraph 0069], the services can be indicated or notified to each other [paragraph 0070] and at least some request/response or indication/confirmation signaling procedure is involved (i.e. delivery message) [paragraph 0072].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 to incorporate the establishment of groupcast services in a cluster of devices using appropriate signaling as taught by P1.  One would be motivated to 

Regarding claim 8, G1 doesn’t expressly disclose the groupcast configuration information delivery message includes a message header with a groupcast address.  
	P1 discloses establishing a physical D2D inter-cluster relationship for common services, such as groupcast services [paragraph 0068], which involves exchanging all possible groupcast service related discovery and include at least all relevant groupcast service IDs and/or user group IDS (i.e. groupcast address)[paragraph 0069], the services can be indicated or notified to each other [paragraph 0070] and at least some request/response or indication/confirmation signaling procedure is involved (i.e. delivery message)[paragraph 0072].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 to incorporate the establishment of groupcast services in a cluster of devices using appropriate signaling as taught by P1.  One would be motivated to do so to provide a means of facilitating robust D2D communications on top of broadcast based layer one communications [refer P1; paragraph 0021].

Regarding claim 9, G1 doesn’t expressly disclose the groupcast configuration information delivery message includes groupcast configuration information.  
	P1 discloses establishing a physical D2D inter-cluster relationship for common services, such as groupcast services [paragraph 0068], which involves exchanging all possible groupcast service related discovery and include at least all relevant groupcast service IDs and/or user group IDS [paragraph 0069], the services can be indicated or notified to each other [paragraph 0070] and at least some 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 to incorporate the establishment of groupcast services in a cluster of devices using appropriate signaling as taught by P1.  One would be motivated to do so to provide a means of facilitating robust D2D communications on top of broadcast based layer one communications [refer P1; paragraph 0021].

Regarding claim 10, G1 in view of P1 doesn’t expressly disclose the groupcast configuration information includes at least one of a groupcast destination layer 2 ID, a source layer 2 ID of the Tx UE transmitting the groupcast message, an HARQ feedback option, or a transmission power value used in transmission to the Tx UE by the Rx UE.  
B1 discloses that for D2D communication standards [paragraph 0043], a MAC header comprises of a layer 2 (i.e. L2) target ID [paragraph 0054], which can be a groupcast address [paragraph 0055], the L2 groupcast is a L2 target ID carried in the MAC header [paragraph 0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of G1 in view of P1 for groupcast configuration to explicitly identify layer 2 groupcast identifiers in D2D based messages as taught by B1.  One would be motivated to do so to provide the use of a known techniques within a defined standard for D2D communications [refer B1; paragraph 0114].

Response to Arguments

Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 


	In response to the above-mentioned argument, examiner respectively disagrees.  Given the broadest reasonable interpretation of the claim language, ID information related to a UE, whether it is a transmitting or receiving UE, can be seen as simply an identifier belonging to the same family or group to the receiving UE, such as an ID that identifies the group of receiving UEs as taught by G2.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claims 1,11 and 12, applicant argues that the applied reference, Guo et al. (US Pub. 2020/0029318)(G2 hereafter) does not teach newly added claim limitation, namely, “where among a plurality of HARQ feedback resources that are configured, an index of the HARQ feedback resource, through which the Rx UE transmits the HARQ feedback, depends on the ID information related to the Rx UE in the group.” 
In response to the above-mentioned argument, examiner respectively disagrees.  Given the broadest reasonable interpretation of the claim language, an index of a HARQ feedback resource that depends on the ID information related to the Rx UE in a group can be simply seen as an index of sidelink feedback channel (i.e. resources) used for HARQ feedback as taught by G2.  As noted in the above rejection, G2 discloses that a receiver UE may determine the index of sidelink feedback channel (i.e. HARQ resources) for feedback HARQ-ACK/NACK for a groupcast PSSCH transmission, the receiver UE can determine the index based on the sidelink UE ID and the UE ID among receiver UEs in the receiver group of that groupcast PSSCH [paragraph 0456].  

Examiner notes that the claim language in its current form does not positively tie the use of an index to determining the HARQ resources that the Rx UE transmits feedback with, merely that the resources are indexed based upon ID information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

Ryan Kavleski
/R.C.K/Examiner, Art Unit 2412                                                                                                                                                                                                        



/JAMAL JAVAID/Primary Examiner, Art Unit 2412